UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
ZACHARY L. BERMAN,                                              :
                                                                :
                           Plaintiff,                           :
                                                                :
NEW YORK STATE PUBLIC EMPLOYEE                                  :   MEMORANDUM & ORDER
FEDERATION; SAMUEL D. ROBERTS,                                  :     16-cv-204 (DLI)(RLM)
Commissioner, Office of Temporary and Disability :
Assistance; and THOMAS P. DINAPOLI,                             :
Comptroller, State of New York,                                 :
                                                                :
                           Defendants.                          :
----------------------------------------------------------------x
DORA L. IRIZARRY, Chief United States District Judge:

         Plaintiff Zachary Berman (“Plaintiff”) is employed as a hearing officer for the Office of

Temporary and Disability Assistance (the “OTDA”) in a bargaining unit represented, exclusively

for purposes of collective bargaining, by Defendant New York State Public Employee Federation

(the “PEF”). (See, Complaint, Docket Entry No. 1, ¶ 9 (“Compl.”).) The PEF represents all white-

collar New York State employees, including employees of the OTDA, exclusively for purposes of

collective bargaining with the State of New York. (Id. ¶ 10.) Plaintiff is not a member of the PEF.

(Id. ¶ 9.)

         Defendant Samuel D. Roberts (the “Commissioner”) is the Commissioner of the OTDA,

and oversees the operations of the OTDA, including labor relations. (Id. ¶ 11.)

         Defendant Thomas P. DiNapoli (the “Comptroller,” and, together with the Commissioner,

the “State Defendants”) is the Comptroller of the State of New York, and is responsible for

maintaining the State’s accounting system and administering payroll for all state agencies. (Id.

¶ 12.)

         Plaintiff alleges that agency fees withheld from his pay and transferred to the PEF have

been used to fund the PEF’s political, ideological, and other non-bargaining activities in violation
of his First Amendment rights. He also challenges the constitutionality of the PEF’s procedure for

allowing employees to object to certain expenditures.

       On January 14, 2016, Plaintiff filed his Complaint pursuant to 18 U.S.C. § 1983, alleging

that: (i) Defendants’ policies under N.Y. Civ. Serv. Law § 208(3) (the “Taylor Law”) regarding

the collection of agency fees violated his First, Fifth, and Fourteenth Amendment rights (Count I,

the “Taylor Law claim”); and (ii) Defendants did not provide adequate safeguards and procedural

protections as required under Chicago Teachers Union, Local No. 1, AFT, AFL-CIO v. Hudson,

475 U.S. 292 (1986) (Count II, the “Hudson claim”). (See generally, Complaint.) Plaintiff seeks

declaratory, injunctive, and monetary relief.

       The State Defendants moved to dismiss. (Defs. Mot. to Dismiss, Docket Entry No. 17.)

By Memorandum and Order dated March 31, 2017, the Court granted the motion, dismissed both

claims against the State Defendants, and dismissed the Taylor Law claim as to the PEF.

(Memorandum and Order, Docket Entry No. 29.) In dismissing the Taylor Law claim against all

Defendants, the Court was bound by “the central holding in [Abood v. Detroit Bd. of Ed., 431 U.S.

209 (1977)] that statutes such as section 208(3) do not offend the First Amendment.” The Court

dismissed the Hudson claim as to the State Defendants and terminated them from the case, finding

that, even if Hudson’s requirements applied to the State Defendants, the Complaint failed to allege

specific procedures within their responsibility that Plaintiff objected to as the basis of his claim.

       Thus, the Hudson claim against the PEF remained. On April 5, 2018, the PEF and Plaintiff

filed cross-motions for summary judgment.          (See, Berman Motion, Docket Entry No. 44;

PEF Motion, Docket Entry No. 46.)

       On June 27, 2018, the Supreme Court decided Janus v. American Federation of State,

County, and Municipal Employees, Council 21, et al., 138 S. Ct. 2448 (2018), which expressly



                                                  2
overturned Abood, holding unequivocally that “States and public-sector unions may no longer

extract agency fees from nonconsenting employees,” 138 S. Ct. at 2459.

        In response, on July 3, 2018, the Office of the State Comptroller issued Payroll Bulletin

No. 1660 (the “Payroll Bulletin”), which addressed Janus’s impact on the state’s practice of

agency fee deduction. 1 The stated purpose of the bulletin was “[t]o notify agencies of the

discontinuance of Agency Shop Fee deductions” for “[a]ll employees paid by the New York State

Payroll System . . . who have an Agency Shop Fee deduction.” The Payroll Bulletin instructed

affected state agencies to notify their employees of the following:

        1.       Employees who previously had agency shop fees deducted from their
                 paycheck will no longer have this fee deducted.

        2.       Employees will continue to see their year-to-date (YTD) Agency Shop Fee
                 deduction reflected on their pay stub through the end of the calendar year.

        3.       Eligible new employees who have not opted to become a union member
                 will see a $0.00 current Agency Shop Fee deduction amount and a $0.00
                 YTD balance reflected on their pay stub through the end of the calendar
                 year. Eligible employees who opt to become a union member will see the
                 appropriate current and YTD union dues deductions reflected on their pay
                 stub.

        4.       No other union-related deductions will be affected.

(Payroll Bulletin.)

        On August 23, 2018, Plaintiff filed the instant motion for reconsideration of this Court’s

March 31, 2018 decision dismissing all but the Hudson claim, citing Janus as intervening

dispositive authority. (Mot. for Reconsideration, Docket Entry No. 58.) 2 For the reasons set forth

below, Plaintiff’s motion for reconsideration is granted, and, upon reconsideration, the claims


1
         Office of the State Controller, Bureau of State Payroll Servs., Bull. No. 1660 (July 3, 2018),
www.osc.state.ny.us/agencies/pbull/agencies/2017_2018/bulet1660.htm. “In resolving a motion to dismiss for lack
of subject matter jurisdiction under Rule 12(b)(1) a district court may consider evidence outside the pleadings.”
Morrison v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff’d, 561 U.S. 247 (2010) (citing
Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).
2
         The State Defendants filed supplemental authority. (See, Docket Entry No. 62.)

                                                       3
against the State Defendants are dismissed as moot, and the parties’ summary judgment motions

are denied without prejudice to renew consistent with this opinion.

                                            DISCUSSION

         A.     Reconsideration of the Dismissal Opinion

         Federal Rule of Civil Procedure 54(b) provides, in relevant part:

         any order or other decision . . . that adjudicates fewer than all the claims or the
         rights and liabilities of fewer than all the parties does not end the action as to any
         of the claims or parties and may be revised at any time before the entry of a
         judgment adjudicating all the claims and all the parties’ rights and responsibilities.

Fed. R. Civ. P. 54(b).

         “The Court has authority under Fed. R. Civ. P. 54(b), as well as the inherent power of the

court, to reconsider a prior decision at any time before the entry of final judgment.” Smith v. Town

of Hempstead Dep’t of Sanitation Sanitary Dist. No. 2, Bd. of Comm’rs, 982 F. Supp.2d 225, 230

(E.D.N.Y. 2013) (quoting Richman v. W.L. Gore & Assocs., 988 F. Supp. 753, 755 (S.D.N.Y.

1997)). “The major grounds justifying reconsideration are an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks omitted); Accord In re Ski Train Fire, 224 F.R.D. 543, 548 (S.D.N.Y.

2004).

         In this district, a motion to reargue, modify, or vacate a prior decision must comply with

Local Civil Rule 6.3, which requires that a motion for reconsideration be served within fourteen

days after the entry of the Court’s determination of the original motion. Local Civil Rule 6.3. The

Court retains “discretion to consider a motion for reargument notwithstanding the movant’s failure

to comply with Local Rule [6.3]’s requirements, but it will only exercise this discretion when

justice so requires.” Church of Scientology Int’l v. Time Warner, Inc., 1997 WL 538912, at *4


                                                   4
(S.D.N.Y. Aug. 27, 1997). Justice requires the exercise of this discretion when, for example, there

is an intervening change in controlling law, such as the issuance of a relevant United States

Supreme Court decision. See, Filler v. Hanvit Bank, 2003 WL 21729978, at *1 (S.D.N.Y. July

23, 2003) (vacating prior orders where a recent Supreme Court decision altered the outcome);

Richman, 988 F. Supp. at 755, 759 (modifying a prior opinion where the Supreme Court decision

constituted an intervening change in the controlling law).

          The Janus decision is an intervening change in controlling law that directly affects this

action.    It expressly overruled Abood, which was central to this Court’s March 31, 2018

Memorandum and Order dismissing nearly all of the claims in the complaint. Accordingly,

Plaintiff’s motion for reconsideration is granted.

          B.     Plaintiff’s Claims Are Moot Insofar As They Seek Prospective Relief

          The State Defendants moved to dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure, and the Court will reconsider its ruling under those standards. A case is

properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the district

court lacks the statutory or constitutional power to adjudicate it. See, Fed. R. Civ. P. 12(b)(1). The

State Defendants argue that after the issuance of the Payroll Bulletin, Plaintiff’s constitutional

challenge to the agency fee deductions is moot.

          “Article III of the Constitution limits federal ‘judicial Power,’ that is, federal-court

jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm’n v. Geraghty, 445 U.S.

388, 395 (1980). “[A]t all times, the dispute before the court must be real and live, not feigned,

academic, or conjectural.” Russman v. Bd. of Educ., 260 F.3d 114, 118 (2d Cir. 2001). “When

the issues in dispute between the parties ‘are no longer live,’ a case becomes moot.” Lillbask ex

rel. Mauclaire v. State of Conn. Dep’t of Educ., 397 F.3d 77, 84 (2d Cir. 2005) (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). “Under Article III of the U.S. Constitution, ‘[w]hen a

                                                  5
case becomes moot, the federal courts lack subject matter jurisdiction over the action.’” Doyle v.

Midland Credit Mgmt., 722 F.3d 78, 80 (2d Cir. 2013) (quoting Fox v. Bd. of Trs. of State Univ.

of N.Y., 42 F.3d 135, 140 (2d Cir. 1994)). Mootness must be judged in the present, not at the time

the complaint was filed. Stronko v. Bergin, 843 F. Supp. 827, 828-29 (N.D.N.Y. 1994).

       “Mere voluntary cessation of allegedly illegal conduct does not moot a case; if it did, the

courts would be compelled to leave ‘[t]he defendant . . . free to return to his old ways.’” United

States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968) (quoting United States v.

W.T. Grant Co., 345 U.S. 629, 632 (1953)). However, if, after voluntarily ceasing to engage in

the allegedly illegal activities, “the defendant can demonstrate that: (1) there is no reasonable

expectation that the alleged violation will recur and (2) interim relief or events have completely

and irrevocably eradicated the effects of the alleged violation,” then a finding of mootness is

appropriate. Campbell v. Greisberger, 80 F.3d 703, 706 (2d Cir. 1996).

       The Payroll Bulletin makes clear that, in light of Janus, the Defendants have ceased their

practice of withdrawing agency fees from nonmember employees. Also, the State Defendants no

longer defend the legality of agency fee arrangements. It is well established that a defendant cannot

reasonably be expected to resume conduct that it acknowledges is contrary to binding precedent.

See, Granite State Outdoor Advert. v. Town of Orange, 303 F.3d 450, 451-52 (2d Cir. 2002)

(finding voluntary cessation satisfied where there was no evidence that town had any intention of

returning to prior regulatory scheme); Jarvis v. Cuomo, 2016 WL 278934, at *3 (N.D.N.Y. Jan.

21, 2016), aff’d, 660 F. App’x 72 (2d Cir. 2016), cert. denied, 137 S. Ct. 1204 (2017); See also,

Carlson v. United Acads., 265 F.3d 778, 786 (9th Cir. 2001) (“It is unreasonable to think that the

Union would resort to conduct that it had admitted in writing was constitutionally deficient and

had attempted to correct.”). The Court is satisfied that the changes in state policy described in the



                                                 6
Payroll Bulletin are sufficient for the Defendants to establish cessation of the prior unconstitutional

conduct.

        However, this case is moot only insofar as Plaintiff asserts claims for prospective relief as

Plaintiff’s claims for monetary relief avoid mootness. See, Van Wie v. Pataki, 267 F.3d 109, 115

n.4 (2d Cir. 2001) (to avoid mootness “for suits alleging constitutional violations under 42 U.S.C.

§ 1983, it is enough that the parties merely request nominal damages.”). This principle follows

from the general rule that “a claim for money damages is not moot, no matter how clear it is that

the claim arises from events that have completely concluded without any prospect of recurrence.”

13C C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 3533.3 (3d ed. 2008).

Indeed, some commentators have suggested that, “[i]n holding unconstitutional the agency fees on

which most public employee unions rely, Janus makes it likely that they can be sued for substantial

damages under the federal civil rights statute, 42 U.S.C. § 1983.” William Baude & Eugene

Volokh, Compelled Subsidies and the First Amendment, 132 Harv. L. Rev. 171, 201 (2018).

        Plaintiff seeks damages stemming from the collection of agency fees and allegedly

improper procedures for allowing nonmember employees to object to the use of such fees.

Accordingly, the Taylor Law claim and Hudson claim survive insofar as they seek money

damages, but are moot insofar as they seek prospective relief. Furthermore, these claims survive

only against the PEF because Plaintiff has “specifically disclaim[ed] any intent or effort to obtain

damages from the State Defendants.” (Berman Opp’n, Docket Entry No. 25 at 9-10.)

        C.      The Summary Judgment Motions Are Denied Without Prejudice

        It is not settled whether a defendant can be liable for damages for conduct that was lawful

when undertaken, but later found unconstitutional, 3 and the parties have not had the opportunity


3
        Compare, William Baude & Eugene Volokh, Compelled Subsidies and the First Amendment, 132 Harv. L.
Rev. 171 (2018), with Aaron Tang & Fred O. Smith Jr., Can Unions Be Sued for Following the Law?, 132 Harv. L.

                                                     7
to brief the issue. Plaintiff and the PEF’s cross-motions for summary judgment do not address the

application of Janus to Plaintiff’s damages claims because they were briefed before Janus was

decided. For this reason, the parties’ summary judgment motions are denied without prejudice to

renew to address Plaintiff’s claims for damages. The parties would be wise to consider such issues

as a constitutional reversal’s retroactivity, the availability of any defenses (including good faith

reliance on existing law), and the application of any statutes of limitations.

                                           CONCLUSION

        For the foregoing reasons, the Plaintiff’s Motion for Reconsideration is granted. Upon

reconsideration, the State Defendant’s Motion to Dismiss is granted. Accordingly: (i) this action

remains dismissed as to the State Defendants; (ii) Count I is reinstated against the PEF; and

(iii) Count II remains against the PEF. The claims against the PEF are for retrospective money

damages only. Plaintiff and the PEF are requested to submit a briefing schedule for their renewed

summary judgment motions taking into account the considerations discussed above, no later than

April 19, 2019.

SO ORDERED.

Dated: Brooklyn, New York
       March 31, 2019

                                                                          /s/
                                                                   DORA L. IRIZARRY
                                                                      Chief Judge




Rev. F. 24 (2018) and Erwin Chemerinsky & Catherine L. Fisk, Exaggerating the Effects of Janus: A Reply to
Professors Baude and Volokh, 132 Harv. L. Rev. F. 42, 43 (2018).



                                                    8
